DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in Application 16/420,557 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered. Claims dated 10/13/2022 in light of Applicant Arguments/Remarks Made in an Amendment dated 10/13/2022 are being examined on the merits as requested in Applicant's request for continued examination submission filed on 11/14/2022. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-15 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the following reasons:
First, please note that USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.").  Consequently, a broad yet reasonable interpretation of claim 1 lines 1-2 “A method for maintaining user attention during a treatment of a visual or neurological disorder” would encompass -- A method for maintaining user attention during a treatment of a  neurological disorder--, claim 8 lines 1-2 “A system for maintaining user attention during a treatment of a visual or neurological disorder” would encompass -- A system for maintaining user attention during a treatment of a neurological disorder—and claim 20 lines 1-2 “A method for maintaining user attention during a treatment of a visual or neurological disorder” would encompass -- A method for maintaining user attention during a treatment of a neurological disorder--.  Further, a broad yet reasonable interpretation of the recited “neurological disorder” would encompasses neurological disorders such as brain tumors, epilepsy etc. 
More specifically, each of claims 1, 8, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Each of claims 1, 8, 20 contains subject matter "treatment of ...neurological disorder" (a broad yet reasonable interpretation of which would encompasses neurological disorders such as brain tumors, epilepsy) which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specification as originally filed narrowly focuses on "visual disorder treatment" species and not on broader genus of neurological disorder” as claimed which would encompass disorders like epilepsy and brain tumors to list a few. Examiner notes that instant application specification [0060] recites "neurological functioning" which however, is with respect to monitoring and not treatment of neurological disorder as claimed. For the above reasons, each of claims 1, 8, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Dependent claims 2-7, 9-15, 17-19 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(a) because the additional recited limitations fail to cure the 35 U.S.C. 112 (a) issue in the respective base claim. Consequently, dependent claims 2-7, 9-15, 17-19 are also rejected under 35 U.S.C. 112(a) based in their direct/indirect dependency on the respective base claim.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reason:
Claim 2 in line 1 recites “presenting” which renders the claim unclear. More specifically, it is unclear as to whether claim 2 line 1 “presenting” is referencing claim 1 line 3 “presenting…treatment content” or claim 1 line 9 “presenting…attention booster”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Winterbotham, Chloe Tyler (Pub. No.: US 20030214630 A1, hereinafter referred to as “Winterbotham”).
As per independent Claim 1, Winterbotham discloses a method for maintaining user attention during a treatment of a visual or neurological disorder (Winterbotham in at least abstract, fig. 1-6, [0001], [0025-0031], [0034], [0037], [0048], [0051], [0053], [0055], [0061-0063], [0068], [0070], [0072], [0075-0082] for example discloses relevant subject-matter. Winterbotham in at least [0001], [0081-0082] for example discloses a method for maintaining user attention during a treatment of a visual disorder. Here, the prior art software/hardware based occluding components that exercise the amblyopic eye are representative of recited “treatment” feature while the prior art interactive and perceptually immersive  components that effectively interest the patient are representative of “maintaining user attention” feature. See at least [0001] “an interactive occlusion system, including computer software and hardware, for the treatment of amblyopia using virtual reality or other physically interactive or perceptually immersive computer generated three dimensional or two dimensional environments … a virtual reality system or other computer-generated physically interactive or perceptually immersive setting for performing visually demanding tasks while the system selectively occludes the patient's eye(s) as the clinician prescribes. During such treatment, the patient is presented with tasks requiring varying levels of visual acuity to progressively exercise the amblyopic eye”, [0081] “the treatment to attain a level of physicality and present task-intensive activities for the patient to complete that will more effectively interest the patient and exercise the amblyopic eye. The use of the graphical treatment system can also allow the level of interactivity, and the setting of the treatment application, to be adjusted for the patient's age and interests in order to ensure that the patient is motivated to continue treatment… The application, of course, will be recording for each activity, which eye is being occluded, the visual acuity level of the patient's target(s), and the success or failure of the patient's activities.”), the method comprising: 
presenting, by a processor, treatment content for the treatment of the visual or neurological disorder to the user via at least one display screen (Winterbotham in at least fig. 2,4, [0001], [0057], [0059], [0061], [0081] for example discloses presenting, by a processor, treatment content for the treatment of the visual or neurological disorder to the user via at least one display screen. Here, the prior art software/hardware based occluding components that exercise the amblyopic eye are representative of recited “treatment” feature. See at least [0001] “an interactive occlusion system, including computer software and hardware, for the treatment of amblyopia using virtual reality or other physically interactive or perceptually immersive computer generated three dimensional or two dimensional environments”; [0057] “treatment program 330 is the application that performs the bulk of activities during an actual treatment session, including portraying the virtual world to the patient, controlling and recording the patient's occlusive and non-occlusive time, presenting the patient with task-intensive activities and measuring the results of the patient's treatment session, including the patient's indicated visual acuity level. “ ; [0061] “The main control subsystem 350 of the treatment program 330 is the part of the treatment application that controls the interaction with the user, and is responsible for sending the correct control signals to perform the specified amount of occlusion for the appropriate eyes at the appropriate times”; [0081] “ interact with the simulated environment, both by being able to move around the world as if in three-dimensional or two-dimensional space, as well as the ability to interact with objects in the simulated environment using the wand of FIG. 1, 70 or other pointing device allows the treatment to attain a level of physicality and present task-intensive activities for the patient to complete that will more effectively …exercise the amblyopic eye”; [0059] “patient can begin running the treatment program 330 on the treatment computer 380. “); 
measuring, by the processor, at least one user parameter while the treatment content is being presented to the user via the at least one display screen (Winterbotham in at least fig. 4, [0057],[0081] for example discloses measuring, by the processor, at least one user parameter while the treatment content is being presented to the user via the at least one display screen. Here, prior art “identifying or not identifying the pop-up objects in a specified amount of time” and “patient interaction” is representative of “at least one user parameter” as claimed while “success or failure of the patient's activities” is representative of the measure of the user parameter. See at least Winterbotham [0081] “patients could run a treatment application where the patient is required to interact with animals, such as rabbits that pop in and out of the visual scenario in order to keep the patient's interest. There can be visual acuity incentives or penalization for identifying or not identifying the pop-up objects in a specified amount of time… The application, of course, will be recording for each activity, which eye is being occluded, the visual acuity level of the patient's target(s), and the success or failure of the patient's activities.”); 
determining, by the processor, that the user is not engaged with the treatment content based on the at least one measured user parameter (Winterbotham in at least fig. 4, [0057],[0081] for example discloses determining, by the processor, that the user is not engaged with the treatment content based on the at least one measured user parameter. Here, prior art “failure of the patient's activities” is representative of “the user is not engaged” as claimed. See at least Winterbotham [0081] “patients could run a treatment application where the patient is required to interact with animals, such as rabbits that pop in and out of the visual scenario in order to keep the patient's interest. There can be visual acuity incentives or penalization for identifying or not identifying the pop-up objects in a specified amount of time… The application, of course, will be recording for each activity, which eye is being occluded, the visual acuity level of the patient's target(s), and the success or failure of the patient's activities.”); and 
presenting, by the processor, an attention booster to the user upon determining the user is not engaged with the treatment content to focus the user on the treatment content (Winterbotham in at least fig. 4, [0057],[0081] for example discloses presenting, by the processor, an attention booster to the user upon determining the user is not engaged with the treatment content to focus the user on the treatment content. Here, prior art “incentives or penalization” are representative of “an attention booster” as recited. See at least Winterbotham [0081] “patients could run a treatment application where the patient is required to interact with animals, such as rabbits that pop in and out of the visual scenario in order to keep the patient's interest. There can be visual acuity incentives or penalization for identifying or not identifying the pop-up objects in a specified amount of time… The application, of course, will be recording for each activity, which eye is being occluded, the visual acuity level of the patient's target(s), and the success or failure of the patient's activities.”), 

Winterbotham does not necessarily require the attention booster be independent from the treatment content in the applied embodiment. 
However, Winterbotham discloses alternate embodiments that disclose the attention booster is independent from the treatment content (Here, the term “independent” is being  interpreted in light of instant application specification [0073] as independent in terms of serving different purpose. Winterbotham in [0001], [0053], [0055], [0074], [0081-0082] for example discloses the attention booster (examples [a] below) is independent from the treatment content (examples [b] below) in terms of function and in terms of purpose served. For example, in Winterbotham [0081] [a] “application where the patient is required to interact with animals, such as rabbits that pop in and out of the visual scenario in order to keep the patient's interest. There can be visual acuity incentives or penalization for identifying or not identifying the pop-up objects in a specified amount of time” would be representative of “attention booster” content while [b] application content that “exercise the amblyopic eye”, "the occlusive and non-occlusive" treatment steps and “measuring the occlusive and non-occlusive time periods”, “The application, of course, will be recording for each activity, which eye is being occluded” are representative of treatment content which is functionally and in terms of purpose served, independent. See also [0001] and [a] “interactive occlusion system, including computer software and hardware, … using virtual reality or other physically interactive or perceptually immersive” (attention booster component) and [b] “occlusion system, including computer software and hardware, for the treatment of amblyopia” (treatment component). [0053] [a] “system can also have audio speakers 85, 86 for presenting audio sounds either for success or failure indicators or ambient sound” (attention booster component) and [b] during the treatment session” (treatment component). Winterbotham [0055] "Occlusion can be easily performed in such a system by sending no image, or a completely dark image, to the eye being occluded at the given time) i.e. treatment content which is independent from the attention booster component functionality which is interactive, adaptive, customized and based on biometric feedback representative of user attention as in at least [0081]. Winterbotham’s software application interactive, game like, sensory booster (vision, sound etc.), engaging, and enhancing focus or enhancing visual attention features are representative of attention booster which is functionally and in terms of purpose or intended purpose independent of occlusion functionality/treatment features).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attention booster and treatment content used in the  method for maintaining user attention during a treatment of a visual disorder  as taught by Winterbotham, with such that the attention booster is independent from the treatment content, as also taught by Winterbotham. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that the patient remains unaware of which eye is occluded at any given time, and the system is able to operate even without occlusion, such that if the patient is interested in the treatment application, the patient can continue playing even after the treatment session time has ended (Winterbotham, [0081-0082]). Additionally, a person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of ensuring that the treatment content and the attention booster can operate independently of each other, the attention booster is used on a per needed basis.

As per dependent Claim 2, Winterbotham as a whole further discloses method wherein the presenting comprises presenting  an interactive activity to be completed by the user (Winterbotham in at least [0028], [0062-0063], [0081] for example discloses wherein the attention booster is an interactive activity to be completed by the user such as an interactive virtual game scene. See  at least Winterbotham [0081] “patients could run a treatment application where the patient is required to interact with animals, such as rabbits that pop in and out of the visual scenario in order to keep the patient's interest. There can be visual acuity incentives or penalization for identifying or not identifying the pop-up objects in a specified amount of time… The application, of course, will be recording for each activity, which eye is being occluded, the visual acuity level of the patient's target(s), and the success or failure of the patient's activities.”).  

As per dependent Claim 3, Winterbotham as a whole further discloses method further comprising  pre-selecting the attention booster by the user (Winterbotham in at least [0028], [0030], [0053], [0072] for example discloses pre-selecting the attention booster by the user. See at least [0028] “the patient perceives movement in a way that is physically or perceptually immersive. The treatment application can also be any application that interests the patient, such as a game, exercise, puzzle, test or other interesting activity”; [0030] “During the treatment, the patient engages in a set of activities that are designed to exercise the amblyopic eye while simultaneously measuring the patient's … visual acuity level. For example, the patient could be presented with an object selected from a set of objects”; [0053] “patient to select an object at any point in space by pointing the wand at the object and "shooting" the object”; [0072] “although the set of objects could be any shapes recognizable to the patient, and the system may contain multiple sets of objects to display based on … the patient's preferences”).

As per dependent Claim 4, Winterbotham as a whole further discloses method wherein the measuring comprises  measuring eye movement of the user (Winterbotham in at least fig. 2, 4, [0048], [0062] for example discloses measuring eye movement of the user. See at least [0048] “shutter glasses also contain a magnetic position sensor 51, which is tracked by the position tracking device 60. When the patient is wearing the glasses 50, the magnetic position sensor 51 and the position tracking device 60 provides the computer with not only the precise coordinates of the location of the patient's eyes … but also the exact direction in which the patient is looking. The computer 10 uses this information to determine what images to show the patient”; [0062] “The image viewer 351 is responsible for displaying the simulated environment to the patient, based on the patient's position in the simulated environment and the direction in which the patient is looking.”).  

As per dependent Claim 5, Winterbotham as a whole further discloses method wherein the measuring comprises  continuously measuring the least one user parameter (Winterbotham in at least [0081] for example discloses continuously measuring the least one user parameter in that the user’s success/failure of patient interaction with the virtual reality treatment application is measured continuously during a single treatment session. See at least [0081] “a treatment application where the patient is required to interact with animals, such as rabbits that pop in and out of the visual scenario … There can be visual acuity incentives or penalization for identifying or not identifying the pop-up objects in a specified amount of time. To address crowding, objects similar to the desired target object could be popping up to create confusion or decision making in choosing a target…This allows the application to present the patient with variously-sized objects, differing colors and differing goals. Any of the above objects size, of course, could be changed based on the patient's responses. The application… will be recording for each activity, …. the visual acuity level of the patient's target(s), and the success or failure of the patient's activities”).  

As per dependent Claim 6, Winterbotham as a whole further discloses method wherein the measuring comprises  intermittently measuring the least one user parameter (Winterbotham in at least [0051], [0070] for example discloses intermittently measuring the least one user parameter in that the user interaction with the virtual reality treatment application is measured intermittently based on user parameter measurement detection. See at least [0051] “the glasses can be sent a steady signal to turn one of the lenses continuously opaque, …for a specified amount of time”; [0070] “the system can contain features designed to detect whether the patient is actually using the system…The treatment program can also determine whether or not the patient is actively using the system. For example, if the patient has not moved in the simulated environment, used the pointing device to select an object or the system has not detected movement of the magnetic position sensor FIG. 1, 51 for a specified amount of time, the treatment program can assume that the patient is no longer actively using the system. In such cases, the treatment system can stop … until the patient performs some sort of activity in the application, and reduce the measured occlusion time to the last known activity performed by the patient”).

As per dependent Claim 7, Winterbotham as a whole further discloses method wherein the attention booster is configured to at least partially occlude an image displayed on the at least one display screen (Winterbotham in at least fig. 2, [0028], [0055] for example discloses the attention booster is configured to at least partially occlude an image displayed on the at least one display screen. See at least [0055] “the patient could wear a pair of goggles where the goggles contain two separate LCD screens for displaying independent images to each of the patient's eyes. The image from the perspective of the patient's left eye would be displayed on the LCD screen in front of the patient's left eye, and the image from the perspective of the patient's right eye would be simultaneously displayed on the LCD screen in front of the patient's right eye… Occlusion can be easily performed in such a system by sending no image, or a completely dark image, to the eye being occluded at the given time. Additionally,… the treatment computer of the present invention could be worn by the patient, or could be contained in the glasses unit itself”).
As per independent Claim 8, Winterbotham discloses a system for maintaining user attention during a treatment of a visual or neurological disorder (Winterbotham in at least abstract, fig. 1-6, [0001], [0025-0031], [0034], [0037], [0048], [0051], [0053-0055], [0061-0063], [0068], [0070], [0072], [0075-0081] for example discloses relevant subject-matter. Winterbotham in at least fig. 2-6, [0001], [0025], [0028-0029], [0030-0031], [0062-0063], [0077-078], [0081] for example discloses a system for maintaining user attention during treatment. See at least [0025] “system for treating amblyopia with an individualized, interactive occlusive system using computer hardware and software wherein the patient is immersed in a task-intensive physical activity in a virtual reality or other physically interactive or perceptually immersive three-dimensional or two-dimensional computer-generated setting”; [0081] “a treatment application where the patient is required to interact with animals, such as rabbits that pop in and out of the visual scenario in order to keep the patient's interest. There can be visual acuity incentives or penalization for identifying or not identifying the pop-up objects in a specified amount of time… The application, of course, will be recording for each activity, which eye is being occluded, the visual acuity level of the patient's target(s), and the success or failure of the patient's activities”), the system comprising: 
at least one display apparatus configured to present treatment content for the treatment of the visual or neurological disorder to the user (Winterbotham in at least fig. 2-6, [0055] for example discloses at least one display apparatus such as virtual reality goggles ([0055]), computer display (fig. 3-6) configured to present treatment content for the treatment of the visual disorder/amblyopia to the user. See at least Winterbotham [0055] “the patient could wear a pair of goggles where the goggles contain two separate LCD screens for displaying independent images to each of the patient's eyes. The image from the perspective of the patient's left eye would be displayed on the LCD screen in front of the patient's left eye, and the image from the perspective of the patient's right eye would be simultaneously displayed on the LCD screen in front of the patient's right eye… Occlusion can be easily performed in such a system by sending no image, or a completely dark image, to the eye being occluded at the given time. Additionally,… the treatment computer of the present invention could be worn by the patient, or could be contained in the glasses unit itself”; Winterbotham [0081] “patients could run a treatment application where the patient is required to interact with animals, such as rabbits that pop in and out of the visual scenario in order to keep the patient's interest. There can be visual acuity incentives or penalization for identifying or not identifying the pop-up objects in a specified amount of time… The application, of course, will be recording for each activity, which eye is being occluded, the visual acuity level of the patient's target(s), and the success or failure of the patient's activities.”); and 
a processor configured to  execute instructions stored on a memory, the instructions, when executed by the processor (Winterbotham in at least [0027-0028], fig. 3, 4, [0054], [0056] for example discloses a processor configured to: execute instructions stored on a memory. See at least Winterbotham [0027] “During treatment, the patient accesses a computer system that runs the treatment application. The term computer includes any microprocessor-based device capable of running software applications”; [0028] “treatment system runs a virtual reality application, or some other computer-generated physically interactive or perceptually immersive three-dimensional or two-dimensional graphics application that gives the patient a sense of being physically or perceptually immersed in an activity… The treatment application can also be any application that interests the patient, such as a game, exercise, puzzle, test or other interesting activity”; [0054] “hardware for the treatment system, utilizing a monitor 200 for the displayed images … computer system 210 capable of displaying three-dimensional or two-dimensional graphics and containing graphics software, either virtual reality software or other software for displaying three-dimensional or two-dimensional graphics. The computer displays the images on a monitor”), configuring the processor to: 
measure at least one user parameter while the treatment content is presented to the user (Winterbotham in at least fig. 4, [0057],[0081] for example discloses measure at least one user parameter while the treatment content is presented to the user. Here, prior art “identifying or not identifying the pop-up objects in a specified amount of time” and “patient interaction” is representative of “at least one user parameter” as claimed while “success or failure of the patient's activities” is representative of the measure of the user parameter. See at least Winterbotham [0081] “patients could run a treatment application where the patient is required to interact with animals, such as rabbits that pop in and out of the visual scenario in order to keep the patient's interest. There can be visual acuity incentives or penalization for identifying or not identifying the pop-up objects in a specified amount of time… The application, of course, will be recording for each activity, which eye is being occluded, the visual acuity level of the patient's target(s), and the success or failure of the patient's activities.”);
determine whether the user is engaged with the treatment content based on the at least one measured user parameter (Winterbotham in at least fig. 4, [0057],[0081] for example discloses determine whether the user is engaged with the treatment content based on the at least one measured user parameter. Here, prior art “failure of the patient's activities” is representative of “the user is not engaged” as claimed. See at least Winterbotham [0081] “patients could run a treatment application where the patient is required to interact with animals, such as rabbits that pop in and out of the visual scenario in order to keep the patient's interest. There can be visual acuity incentives or penalization for identifying or not identifying the pop-up objects in a specified amount of time… The application, of course, will be recording for each activity, which eye is being occluded, the visual acuity level of the patient's target(s), and the success or failure of the patient's activities.”); and 
output to the at least one display apparatus an attention booster to the user upon determining the user is not engaged with the treatment content to focus the user on the treatment content (Winterbotham in at least fig. 4, [0057],[0063], [0081] for example discloses output to the at least one display apparatus an attention booster to the user upon determining the user is not engaged with the treatment content to focus the user on the treatment content. Here, prior art “incentives or penalization” are representative of “an attention booster” as recited. See at least Winterbotham [0063] “treatment applications include any activity or exercise that presents the patient with an interesting and physically or perceptually immersive graphical task. The treatment applications are not limited to simple object recognition tasks, but could also include more sophisticated applications such as driving games that allow the patient to navigate through the simulated environment, or other activities such as age-appropriate graphical puzzles to be solved”; [0081] “patients could run a treatment application where the patient is required to interact with animals, such as rabbits that pop in and out of the visual scenario in order to keep the patient's interest. There can be visual acuity incentives or penalization for identifying or not identifying the pop-up objects in a specified amount of time… The application, of course, will be recording for each activity, which eye is being occluded, the visual acuity level of the patient's target(s), and the success or failure of the patient's activities.”), 
Winterbotham does not necessarily require the attention booster be independent from the treatment content in the applied embodiment. 
However, Winterbotham discloses alternate embodiments that disclose the attention booster is independent from the treatment content (Here, the term “independent” is being  interpreted in light of instant application specification [0073] as independent in terms of serving different purpose. Winterbotham in [0001], [0055], [0074], [0081-0082] for example discloses the attention booster (examples [a] below) is independent from the treatment content (examples [b] below) in terms of function and in terms of purpose served. For example, in Winterbotham [0081] [a] “application where the patient is required to interact with animals, such as rabbits that pop in and out of the visual scenario in order to keep the patient's interest. There can be visual acuity incentives or penalization for identifying or not identifying the pop-up objects in a specified amount of time” would be representative of “attention booster” content while [b] application content that “exercise the amblyopic eye”, "the occlusive and non-occlusive" treatment steps and “measuring the occlusive and non-occlusive time periods”, “The application, of course, will be recording for each activity, which eye is being occluded” are representative of treatment content which is functionally and in terms of purpose served, independent. See also [0001] and [a] “interactive occlusion system, including computer software and hardware, … using virtual reality or other physically interactive or perceptually immersive” (attention booster component) and [b] “occlusion system, including computer software and hardware, for the treatment of amblyopia” (treatment component). Winterbotham [0055] "Occlusion can be easily performed in such a system by sending no image, or a completely dark image, to the eye being occluded at the given time) i.e. treatment content which is independent from the attention booster component functionality which is interactive, adaptive, customized and based on biometric feedback representative of user attention as in at least [0081]. Winterbotham’s software application interactive, game like, sensory booster (vision, sound etc.), engaging, and enhancing focus or enhancing visual attention features are representative of attention booster which is functionally and in terms of purpose or intended purpose independent of occlusion functionality/treatment features).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attention booster and treatment content used in the  system for maintaining user attention during a treatment of a visual disorder  as taught by Winterbotham, with such that the attention booster is independent from the treatment content, as also taught by Winterbotham. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that the patient remains unaware of which eye is occluded at any given time, and the system is able to operate even without occlusion, such that if the patient is interested in the treatment application, the patient can continue playing even after the treatment session time has ended (Winterbotham, [0081-0082]). Additionally, a person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of ensuring that the treatment content and the attention booster can operate independently of each other, the attention booster is used on a per needed basis.

As per dependent Claim 9, Winterbotham as a whole further discloses system wherein the attention booster is an interactive test to be completed by the user (Winterbotham in at least [0028], [0062-0063], [0081] for example discloses wherein the attention booster is an interactive activity to be completed by the user such as an interactive virtual game scene. See  at least Winterbotham [0081] “treatment application where the patient is required to interact with animals, such as rabbits that pop in and out of the visual scenario in order to keep the patient's interest. See  at least Winterbotham [0081] “patients could run a treatment application where the patient is required to interact with animals, such as rabbits that pop in and out of the visual scenario in order to keep the patient's interest. There can be visual acuity incentives or penalization for identifying or not identifying the pop-up objects in a specified amount of time… The application, of course, will be recording for each activity, which eye is being occluded, the visual acuity level of the patient's target(s), and the success or failure of the patient's activities.”).
As per dependent Claim 10, Winterbotham as a whole further discloses system wherein the attention booster is pre-selected by the user (Winterbotham in at least [0028], [0030], [0053], [0072] for example discloses attention booster is pre-selected by the user. See at least [0028] “the patient perceives movement in a way that is physically or perceptually immersive. The treatment application can also be any application that interests the patient, such as a game, exercise, puzzle, test or other interesting activity”; [0030] “During the treatment, the patient engages in a set of activities that are designed to exercise the amblyopic eye while simultaneously measuring the patient's … visual acuity level. For example, the patient could be presented with an object selected from a set of objects”; [0053] “patient to select an object at any point in space by pointing the wand at the object and "shooting" the object”; [0072] “although the set of objects could be any shapes recognizable to the patient, and the system may contain multiple sets of objects to display based on … the patient's preferences”).
As per dependent Claim 11, Winterbotham as a whole further discloses system wherein the at least one user parameter is eye movement of the user (Winterbotham in at least fig. 2, 4, [0048], [0062] for example discloses at least one user parameter is eye movement of the user. See at least [0048] “shutter glasses also contain a magnetic position sensor 51, which is tracked by the position tracking device 60. When the patient is wearing the glasses 50, the magnetic position sensor 51 and the position tracking device 60 provides the computer with not only the precise coordinates of the location of the patient's eyes … but also the exact direction in which the patient is looking. The computer 10 uses this information to determine what images to show the patient”; [0062] “The image viewer 351 is responsible for displaying the simulated environment to the patient, based on the patient's position in the simulated environment and the direction in which the patient is looking.”).  

As per dependent Claim 12, Winterbotham as a whole further discloses system wherein the instructions, when executed by the processor, configure the processor to  continuously measure the at least one user parameter (Winterbotham in at least fig. 2, 4, [0056], [0081] for example discloses processor configured to continuously measuring the at least one user parameter in that the user’s success/failure of patient interaction with the virtual reality treatment application is measured continuously during a single treatment session. See at least [0081] “a treatment application where the patient is required to interact with animals, such as rabbits that pop in and out of the visual scenario … There can be visual acuity incentives or penalization for identifying or not identifying the pop-up objects in a specified amount of time. To address crowding, objects similar to the desired target object could be popping up to create confusion or decision making in choosing a target…This allows the application to present the patient with variously-sized objects, differing colors and differing goals. Any of the above objects size, of course, could be changed based on the patient's responses. The application… will be recording for each activity, …. the visual acuity level of the patient's target(s), and the success or failure of the patient's activities”).  

As per dependent Claim 13, Winterbotham as a whole further discloses system wherein the instructions, when executed by the processor, configure the processor to  intermittently measure the at least one user parameter (Winterbotham in at least fig. 2, 4, [0051], [0056], [0061], [0070] for example discloses processor, configure to  intermittently measure the at least one user parameter in that user interaction with the virtual reality treatment application is measured intermittently based on user parameter measurement detection. See at least [0051] “the glasses can be sent a steady signal to turn one of the lenses continuously opaque, …for a specified amount of time”; [0070] “the system can contain features designed to detect whether the patient is actually using the system…The treatment program can also determine whether or not the patient is actively using the system. For example, if the patient has not moved in the simulated environment, used the pointing device to select an object or the system has not detected movement of the magnetic position sensor FIG. 1, 51 for a specified amount of time, the treatment program can assume that the patient is no longer actively using the system. In such cases, the treatment system can stop … until the patient performs some sort of activity in the application, and reduce the measured occlusion time to the last known activity performed by the patient”;).

As per dependent Claim 14, Winterbotham as a whole further discloses system wherein the attention booster is configured to at least partially occlude an image displayed on the at least one display apparatus (Winterbotham in at least fig. 2, [0028], [0055] for example discloses the attention booster is configured to at least partially occlude an image displayed on the at least one display screen. See at least [0055] “the patient could wear a pair of goggles where the goggles contain two separate LCD screens for displaying independent images to each of the patient's eyes. The image from the perspective of the patient's left eye would be displayed on the LCD screen in front of the patient's left eye, and the image from the perspective of the patient's right eye would be simultaneously displayed on the LCD screen in front of the patient's right eye… Occlusion can be easily performed in such a system by sending no image, or a completely dark image, to the eye being occluded at the given time. Additionally,… the treatment computer of the present invention could be worn by the patient, or could be contained in the glasses unit itself”).
As per dependent Claim 15, Winterbotham as a whole further discloses system wherein the at least one display apparatus comprises a first display screen aligned with a first eye of the user and a second display screen aligned with a second eye of the user (Winterbotham in [0055] for example discloses the at least one display apparatus/goggles comprises a first display screen aligned with a first eye of the user and a second display screen aligned with a second eye of the user).  

As per dependent Claim 17, Winterbotham as a whole further discloses system wherein the at least one display apparatus is further configured to alter at least one of brightness, blurring, contrast, resolution, timing of presentation of input, and spatial frequencies (Winterbotham in at least [0055], [0061], [0068], [0078-0081] for example discloses the at least one display apparatus is further configured to alter at least one of brightness, blurring, contrast, resolution, timing of presentation of input, and spatial frequencies. See at least Winterbotham [0055] “The image from the perspective of the patient's left eye would be displayed on the LCD screen in front of the patient's left eye, and the image from the perspective of the patient's right eye would be simultaneously displayed on the LCD screen in front of the patient's right eye… Occlusion can be easily performed in such a system by sending no image, or a completely dark image, to the eye being occluded at the given time”; [0061] “main control subsystem 350 of the treatment program 330 is the part of the treatment application that controls the interaction with the user, and is responsible for sending the correct control signals to perform the specified amount of occlusion for the appropriate eyes at the appropriate times, as dictated by the prescription 320”; [0078] “test crowding, the patient …The treatment program could even be programmed by the clinician to periodically test crowding, or periodically turn off crowding”; [0079] “system can similarly test the patient's contrast sensitivity by increasing or decreasing the level of contrast in the displayed images”).  

As per dependent Claim 18, Winterbotham as a whole further discloses system wherein the at least one display apparatus is further configured to present virtual objects to each eye of the user independently (Winterbotham in [0055] for example discloses the at least one display apparatus is configured to present virtual objects to each eye of the user independently. See at least [0055] “the patient could wear a pair of goggles where the goggles contain two separate LCD screens for displaying independent images to each of the patient's eyes. The image from the perspective of the patient's left eye would be displayed on the LCD screen in front of the patient's left eye, and the image from the perspective of the patient's right eye would be simultaneously displayed on the LCD screen in front of the patient's right eye… Occlusion can be easily performed in such a system by sending no image, or a completely dark image, to the eye being occluded at the given time. Additionally,… the treatment computer of the present invention could be worn by the patient, or could be contained in the glasses unit itself”).  

As per dependent Claim 19, Winterbotham as a whole further discloses system wherein the at least one user parameter is assessed with at least one of a physical controller, motion data from head movements within a virtual reality headset, and physiological measurements (Winterbotham in at least fig. 2, 4, [0029], [0048], [0055], [0062] for example discloses wherein the at least one user parameter is assessed with at least one of a physical controller, motion data from head movements within a virtual reality headset, and physiological measurements. See at least [0029] “The patient wears a device that can selectively occlude vision of either of the patient's eyes, such as LCD shutter glasses or some other type of goggle or headset device”; [0048] “wearing a pair of LCD shutter glasses 50 …contain a magnetic position sensor 51, which is tracked by the position tracking device 60. When the patient is wearing the glasses 50, the magnetic position sensor 51 and the position tracking device 60 provides the computer with not only the precise coordinates of the location of the patient's eyes …but also the exact direction in which the patient is looking”; [0062] “The image viewer 351 is responsible for displaying the simulated environment to the patient, based on the patient's position in the simulated environment and the direction in which the patient is looking. The navigation handler 352 tracks the patient's position within the simulated environment and moves the patient within the world based on the patient's movement indications using the navigation mechanism such as the mouse, wand or keyboard.”).  

As per independent Claim 20, Winterbotham discloses a method for maintaining user attention during a treatment of a visual or neurological disorder (Winterbotham in at least abstract, fig. 1-6, [0001], [0025-0031], [0034], [0037], [0048], [0051], [0053], [0055], [0061-0063], [0068], [0070], [0072], [0075-0082] for example discloses relevant subject-matter. Winterbotham in at least [0001], [0081-0082] for example discloses a method for maintaining user attention during a treatment of a visual disorder. Here, the prior art software/hardware based occluding components that exercise the amblyopic eye are representative of recited “treatment” feature while the prior art interactive and perceptually immersive  components that effectively interest the patient are representative of “maintaining user attention” feature. See at least [0001] “an interactive occlusion system, including computer software and hardware, for the treatment of amblyopia using virtual reality or other physically interactive or perceptually immersive computer generated three dimensional or two dimensional environments … a virtual reality system or other computer-generated physically interactive or perceptually immersive setting for performing visually demanding tasks while the system selectively occludes the patient's eye(s) as the clinician prescribes. During such treatment, the patient is presented with tasks requiring varying levels of visual acuity to progressively exercise the amblyopic eye”, [0081] “the treatment to attain a level of physicality and present task-intensive activities for the patient to complete that will more effectively interest the patient and exercise the amblyopic eye. The use of the graphical treatment system can also allow the level of interactivity, and the setting of the treatment application, to be adjusted for the patient's age and interests in order to ensure that the patient is motivated to continue treatment… The application, of course, will be recording for each activity, which eye is being occluded, the visual acuity level of the patient's target(s), and the success or failure of the patient's activities.”), the method comprising: 
presenting, by a processor, treatment content for the treatment of the visual or neurological disorder to the user via at least one display screen (Winterbotham in at least fig. 2,4, [0001], [0057], [0059], [0061], [0081] for example discloses presenting, by a processor, treatment content for the treatment of the visual or neurological disorder to the user via at least one display screen. Here, the prior art software/hardware based occluding components that exercise the amblyopic eye are representative of recited “treatment” feature. See at least [0001] “an interactive occlusion system, including computer software and hardware, for the treatment of amblyopia using virtual reality or other physically interactive or perceptually immersive computer generated three dimensional or two dimensional environments”; [0057] “treatment program 330 is the application that performs the bulk of activities during an actual treatment session, including portraying the virtual world to the patient, controlling and recording the patient's occlusive and non-occlusive time, presenting the patient with task-intensive activities and measuring the results of the patient's treatment session, including the patient's indicated visual acuity level. “ ; [0061] “The main control subsystem 350 of the treatment program 330 is the part of the treatment application that controls the interaction with the user, and is responsible for sending the correct control signals to perform the specified amount of occlusion for the appropriate eyes at the appropriate times”; [0081] “ interact with the simulated environment, both by being able to move around the world as if in three-dimensional or two-dimensional space, as well as the ability to interact with objects in the simulated environment using the wand of FIG. 1, 70 or other pointing device allows the treatment to attain a level of physicality and present task-intensive activities for the patient to complete that will more effectively …exercise the amblyopic eye”; [0059] “patient can begin running the treatment program 330 on the treatment computer 380. “); and 
presenting, by the processor, an attention booster to the user at time-based intervals to focus the user on treatment content in response to the processor determining that the user is not engaged with the treatment content (Winterbotham in at least fig. 4, [0057-0058], [0061], [0081] for example discloses presenting, by the processor, an attention booster to the user at time-based intervals per prescription to focus the user on treatment content in response to the processor determining that the user is not engaged with the treatment content. Here, prior art “failure of the patient's activities” is representative of “the user is not engaged” as claimed. Here, prior art “incentives or penalization” are representative of “an attention booster” as recited.  See at least Winterbotham [0058] “The prescription 320 may contain information about the patient's prescription, such as … the prescribed occlusion time for each eye, and the occlusion rate”; [0061] “treatment application that controls the interaction with the user, and is responsible for sending the correct control signals to perform the specified amount of occlusion for the appropriate eyes at the appropriate times, as dictated by the prescription 320… prescribed the required amount of time for the normal eye to be occluded, … the clinician will also indicate the amount of time that the amblyopic eye should be occluded and the sound eye should be exercised”; [0081] “The ability to interact with the simulated environment, both by being able to move around the world as if in three-dimensional or two-dimensional space, as well as the ability to interact with objects in the simulated environment using the wand of FIG. 1, 70 or other pointing device allows the treatment to attain a level of physicality and present task-intensive activities for the patient to complete that will more effectively interest the patient and exercise the amblyopic eye. The use of the graphical treatment system can also allow the level of interactivity, and the setting of the treatment application, to be adjusted for the patient's age and interests in order to ensure that the patient is motivated to continue treatment…patients could run a treatment application where the patient is required to interact with animals, such as rabbits that pop in and out of the visual scenario in order to keep the patient's interest. There can be visual acuity incentives or penalization for identifying or not identifying the pop-up objects in a specified amount of time… The application, of course, will be recording for each activity, which eye is being occluded, the visual acuity level of the patient's target(s), and the success or failure of the patient's activities.”), 
Winterbotham does not necessarily require the attention booster be independent from the treatment content in the applied embodiment.
However, Winterbotham discloses alternate embodiments that disclose the attention booster is independent from the treatment content(Here, the term “independent” is being  interpreted in light of instant application specification [0073] as independent in terms of serving different purpose. Winterbotham in [0001], [0053], [0055], [0074], [0081-0082] for example discloses the attention booster (examples [a] below) is independent from the treatment content (examples [b] below) in terms of function and in terms of purpose served. For example, in Winterbotham [0081] [a] “application where the patient is required to interact with animals, such as rabbits that pop in and out of the visual scenario in order to keep the patient's interest. There can be visual acuity incentives or penalization for identifying or not identifying the pop-up objects in a specified amount of time” would be representative of “attention booster” content while [b] application content that “exercise the amblyopic eye”, "the occlusive and non occlusive" treatment steps and “measuring the occlusive and non-occlusive time periods”, “The application, of course, will be recording for each activity, which eye is being occluded” are representative of treatment content which is functionally and in terms of purpose served, independent. See also [0001] and [a] “interactive occlusion system, including computer software and hardware, … using virtual reality or other physically interactive or perceptually immersive” (attention booster component) and [b] “occlusion system, including computer software and hardware, for the treatment of amblyopia” (treatment component). [0053] [a] “system can also have audio speakers 85, 86 for presenting audio sounds either for success or failure indicators or ambient sound” (attention booster component) and [b] during the treatment session” (treatment component). Winterbotham [0055] "Occlusion can be easily performed in such a system by sending no image, or a completely dark image, to the eye being occluded at the given time) i.e. treatment content which is independent from the attention booster component functionality which is interactive, adaptive, customized and based on biometric feedback representative of user attention as in at least [0081]. Winterbotham’s software application interactive, game like, sensory booster (vision, sound etc.), engaging, and enhancing focus or enhancing visual attention features are representative of attention booster which is functionally and in terms of purpose or intended purpose independent of occlusion functionality/treatment features).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attention booster and treatment content used in the  method for maintaining user attention during a treatment of a visual disorder  as taught by Winterbotham, with such that the attention booster is independent from the treatment content, as also taught by Winterbotham. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that the patient remains unaware of which eye is occluded at any given time, and the system is able to operate even without occlusion, such that if the patient is interested in the treatment application, the patient can continue playing even after the treatment session time has ended (Winterbotham, [0081-0082]). Additionally, a person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of ensuring that the treatment content and the attention booster can operate independently of each other, the attention booster is used on a per needed basis.
Response to Amendment
 According to the Amendment, filed 11/14/2022 (which incorporates amendments dated 10/13/2022), the status of the claims is as follows:
Claims 1-6, 8, 11-13, 15, 17-20 are currently amended; 
Claims 7, 9, 10 are as originally filed;
Claim 16 is withdrawn.
By the current amendment, as a result, claims 1-15 and 17-20 are now pending in this application and are being examined on the merits as being drawn to elected invention/species.
Response to Arguments
Issues Raised and Arguments/Remarks to Rejections Based On Prior Art presented on Pages 8-10 of Applicant’s Amendment dated  11/14/2022 (which incorporates amendments dated 10/13/2022) where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 102 Rejection of the Amended Independent Claim 1, 8 and 20[A] Claims 1-15 and 17-20 stand rejected under 35 U.S.C. § 102(a)(1) as allegedly being anticipated by Winterbotham. Applicants respectfully traverse the rejection and provide the following arguments to support patentability. 

[B] the "treatment content" and the "attention booster" as recited by independent claims 1, 8, and 20 of this Application represent independent, but interconnected concepts. As such, Applicants have further amended independent claims 1, 8, and 20 to clarify that the "attention booster is independent from the treatment content."

[C] Accordingly, Winterbotham does not anticipate independent claims 1, 8, and 20. 

[D] Accordingly, Applicants respectfully request the rejection of claims 1, 8 and 20 under 35 U.S.C. § 102(a)(1) be reconsidered and withdrawn.


Applicant’s arguments [A-D] with respect to the above claim limitations in amended independent claim 1, 8, and 20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 U.S.C. 103 is made in view of Winterbotham. The new grounds of rejection were necessitated by Applicant’s amendments to the claims.
With respect to the newly added limitation “the attention booster is independent from the treatment content”, Winterbotham discloses alternate embodiments that disclose this limitation. Here, the term “independent” is being  interpreted in light of instant application specification [0073] as independent in terms of serving different purpose. Winterbotham in [0001], [0053], [0055], [0074], [0081-0082] for example discloses the attention booster (examples [a] below) is independent from the treatment content (examples [b] below) in terms of function and in terms of purpose served. For example, in Winterbotham [0081] [a] “application where the patient is required to interact with animals, such as rabbits that pop in and out of the visual scenario in order to keep the patient's interest. There can be visual acuity incentives or penalization for identifying or not identifying the pop-up objects in a specified amount of time” would be representative of “attention booster” content while [b] application content that “exercise the amblyopic eye”, "the occlusive and non-occlusive" treatment steps and “measuring the occlusive and non-occlusive time periods”, “The application, of course, will be recording for each activity, which eye is being occluded” are representative of treatment content which is functionally and in terms of purpose served, independent. See also [0001] and [a] “interactive occlusion system, including computer software and hardware, … using virtual reality or other physically interactive or perceptually immersive” (attention booster component) and [b] “occlusion system, including computer software and hardware, for the treatment of amblyopia” (treatment component). [0053] [a] “system can also have audio speakers 85, 86 for presenting audio sounds either for success or failure indicators or ambient sound” (attention booster component) and [b] during the treatment session” (treatment component). Winterbotham [0055] "Occlusion can be easily performed in such a system by sending no image, or a completely dark image, to the eye being occluded at the given time) i.e. treatment content which is independent from the attention booster component functionality which is interactive, adaptive, customized and based on biometric feedback representative of user attention as in at least [0081]. Winterbotham’s software application interactive, game like, sensory booster (vision, sound etc.), engaging, and enhancing focus or enhancing visual attention features are representative of attention booster which is functionally and in terms of purpose or intended purpose independent of occlusion functionality/treatment features. For the foregoing reasons, claim 1, 8 and 20 are obvious and are currently rejected under 35 U.S.C 103 over Winterbotham and thus, not allowable at this time. Please also cross-reference detailed claims 1, 8, and 20  interpretation, claim limitation mapping  to prior art disclosed features and method steps and detailed explanations above.
Issues Raised and Arguments/Remarks to Rejections Based On Prior Art presented on Page 10 of Applicant’s Amendment dated  11/14/2022 (which incorporates amendments dated 10/13/2022) where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 102 Rejection of Dependent Claims 2-7, 9-15 and 17-19.
[a] Claims 1-15 and 17-20 stand rejected under 35 U.S.C. § 102(a)(1) as allegedly being anticipated by Winterbotham. Applicants respectfully traverse the rejection and provide the following arguments to support patentability. 

 [b] Dependent claims 2-7, 9-15 and 17-19 are likewise not anticipated by Winterbotham for at least the same reasons as the independent claims from which they depend and further in view of their own respective features. 

[c] Accordingly, Applicants respectfully request the rejection of claims 1-15 and 17-20 under 35 U.S.C. § 102(a)(1) be reconsidered and withdrawn.


Applicant’s arguments [a-c] above with respect to dependent claims 2-7, 9-15 and 17-19 have been considered but are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the dependent claims 2-7, 9-15 and 17-19 define a patentable invention based on their dependency on base claims without specifically pointing out how the language of the dependent claims patentably distinguishes them from the references. Please also cross-reference detailed claim 2-7, 9-15 and 17-19  interpretation, claim limitation mapping  to prior art disclosed features and method steps and detailed explanations above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20170340200 A1 for disclosing systems and methods for assessing vision and correcting vision problems are provided. A head-mountable virtual reality display controlled via a computing device can be worn by a user to display virtual reality images to the user. The images can be displayed as part of an interactive and engaging activity that can be used to determine a value of a certain parameter of the user's eyes. The activity can also be intended as a treatment procedure during which user's eyes are trained to perceive objects having certain properties that unassisted eyes of the user are normally not able to perceive. User input is acquired to determine user's perception of the displayed virtual reality images. The computing device can be a smartphone configured to perform the vision tests or treatment under control of a remote computing device operated by a trained clinician. This prior art is similar in terms of disclosing systems and methods for assessing vision and correcting vision problems such as amblyopia in a user engaging way to that claimed and disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNITA REDDY/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        December 3, 2022